Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. The sole point made by the appellants is that the finding that the employer was not prejudiced by the failure of the claimant to give written notice of injury is not sustained. Claimant was a waitress and in December, 1937, was injured while in the course of her employment. She continued working, and about a month after the accident visited a physician who treated her and she still kept on working. In July, 1938, she reported the accident to her employer who then sent her to a physician and her condition was diagnosed as osteo-arthritis of the left hip and a low back strain. The occurrence of the accident was proved beyond question and is not questioned by the employer. It is not shown that the treatment given by her physician was not all that her condition required. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.